Order entered March 12, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00033-CV

                       IN RE MARY CANDACE EVANS, Relator

                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


       .


                                                   /s/   JIM MOSELEY
                                                         JUSTICE